DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the fastener” in claims 9 and 18 and “the status indicating device” in claims 5-6 and 14-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0365938 Romo et al., hereinafter “Romo”, in view of US 9,597,420 Maxik et al., hereinafter “Maxik”.
Regarding claim 1, Romo discloses a portal device for sanitization of objects (Abstract), the portal device comprising: a frame at least partially enclosing a portal space (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480 these comprise linking sections and the panels themselves), wherein the portal space is sized and configured to permit passage of a human therethrough (Figure 8, element 1500 is a sliding panel, so when open, a human can pass through the frame); and one or more irradiating units arranged about the frame (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources), each irradiating unit comprising: one or more ultraviolet (UV) light sources (Figure 3, elements 1060 and Para 142) configured to emit UV light to the portal space (Para 142), one or more sensors configured to detect an object within the portal space (Para 23), a processor (Para 17), and a non-transitory, computer-readable medium storing instructions (Para 17) that, when executed, cause the processor to: receive one or more detection signals from the one or more sensors (Para 23), activate the one or more UV light sources to emit UV light to the portal space (Para 190) at a wavelength of about 222 nm (Para 122) for a predetermined period of time (Para 130 and 194), and deactivate the one or more UV light sources after the predetermined period of time (Para 194 and 203).
Romo does not disclose activate the one or more UV light sources to emit UV light to the portal space in response to the one or more detection signals. 
However, Maxik discloses a UV sterilization device (Abstract) and teaches activate the one or more UV light sources to emit UV light to the portal space in response to the one or more detection signals (Col. 1, lines 61-67 and Col. 2, lines 1-12, also see Col. 6, lines 38-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the UV light is activated in response to the detection signal as taught by Maxik, in the invention of Romo, in order to determine when the UV light needs to be activated and at what intensity (Maxik; Col. 1, lines 61-67 and Col. 2, lines 1-12, also see Col. 6, lines 38-48).
Regarding claim 2, Romo discloses the one or more UV light sources (Figure 3, elements 1060 and Para 142) of the one or more irradiating units (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources) are configured to emit a sanitizing dose of UV light to the object within the predetermined period of time (Para 18), wherein the sanitizing dose is configured to deactivate pathogens on a surface of the object (Para 162 and 246).
Regarding claim 3, Romo discloses the frame (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480 these comprise linking sections and the panels themselves) comprises one or more housing members defining an interior space (Figure 3, elements 1220, 1320, 1420, and 1520 that are interior panel faces, that hold light sources), wherein each of the one or more irradiating units are housed within the interior space (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources).
Regarding claim 4, Romo discloses the frame (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480) further comprises one or more optical members joined with the one or more housing members to enclose the interior space (Para 50-51), wherein the one or more optical members are configured to permit passage of UV light from the one or more UV light sources through the one or more optical members and into the portal space (Para 50-51).
Regarding claim 5, Romo discloses each irradiating unit (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources) further comprises a status indicating device (Para 191 and 193) in electrical communication with the processor (Para 193) and configured to emit visible light (Para 191, 194, and 202), wherein the instructions, when executed, further cause the processor to: control the status indicating device to emit visible light at a first visible wavelength during the predetermined period of time (Para 194-205); and control the status indicating device to emit visible light at a second visible wavelength after the predetermined period of time (Para 194-205, the display screen will output different colors throughout the process).
Regarding claim 6, Romo discloses the instructions, when executed, further cause the processor to: control the status indicating device to emit visible light at a third visible wavelength in response to an error (See Para 205, a red indicator is shown if there is an error in engaging the device).
Regarding claim 7, Romo discloses the one or more sensors (Para 23) comprise infrared sensors (Para 130).
Romo does not disclose passive infrared sensors.
However, Maxik teaches passive infrared sensors (Col. 4, lines 22-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that sensor is a passive infrared sensor as taught by Maxik, in the invention of Romo, in order to detect objects, present in the space (Maxik; Col. 4, lines 22-32).
Regarding claim 8, Romo discloses one or more base members joined to a lower surface of the frame (Figure 3, element 1050 and 1230, see also Para 155) and configured to stabilize the frame in an upright position (Para 155).
Regarding claim 9, Romo discloses the one or more base members (Figure 3, elements 1050) are configured to be affixed to a ground surface by one or more fasteners (Figure 3, elements 1230, see also Para 155).
Regarding claim 10, Romo discloses a portal device for sanitization of objects (Abstract), the portal device comprising: a frame at least partially enclosing a portal space (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480 these comprise linking sections and the panels themselves), wherein the portal space is sized and configured to permit passage of a human therethrough (Figure 8, element 1500 is a sliding panel, so when open, a human can pass through the frame); and one or more irradiating units arranged about the frame (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources), each irradiating unit comprising: one or more ultraviolet (UV) light sources (Figure 3, elements 1060 and Para 142) configured to emit UV light to the portal space (Para 142), one or more sensors configured to detect an object within the portal space (Para 23), a processor (Para 17), and a non-transitory, computer-readable medium storing instructions (Para 17) that, when executed, cause the processor to: in a first mode, control the one or more UV light sources to continuously emit UV light to the portal space (Para 125), and in a second mode: receive one or more detection signals from the one or more sensors (Para 23), activate the one or more UV light sources to emit UV light to the portal space (Para 190) at a wavelength of about 222 nm (Para 122) for a predetermined period of time (Para 130 and 194), and deactivate the one or more UV light sources after the predetermined period of time (Para 194 and 203).
Romo does not disclose activate the one or more UV light sources to emit UV light to the portal space in response to the one or more detection signals. 
However, Maxik discloses a UV sterilization device (Abstract) and teaches activate the one or more UV light sources to emit UV light to the portal space in response to the one or more detection signals (Col. 1, lines 61-67 and Col. 2, lines 1-12, also see Col. 6, lines 38-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the UV light is activated in response to the detection signal as taught by Maxik, in the invention of Romo, in order to determine when the UV light needs to be activated and at what intensity (Maxik; Col. 1, lines 61-67 and Col. 2, lines 1-12, also see Col. 6, lines 38-48).
Regarding claim 11, Romo discloses the one or more UV light sources (Figure 3, elements 1060 and Para 142) of the one or more irradiating units (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources) are configured to emit a sanitizing dose of UV light to the object within the predetermined period of time (Para 18), wherein the sanitizing dose is configured to deactivate pathogens on a surface of the object (Para 162 and 246).
Regarding claim 12, Romo discloses the frame (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480 these comprise linking sections and the panels themselves) comprises one or more housing members defining an interior space (Figure 3, elements 1220, 1320, 1420, and 1520 that are interior panel faces, that hold light sources), wherein each of the one or more irradiating units are housed within the interior space (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources).
Regarding claim 13, Romo discloses the frame (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480) further comprises one or more optical members joined with the one or more housing members to enclose the interior space (Para 50-51), wherein the one or more optical members are configured to permit passage of UV light from the one or more UV light sources through the one or more optical members and into the portal space (Para 50-51).
Regarding claim 14, Romo discloses each irradiating unit (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources) further comprises a status indicating device (Para 191 and 193) in electrical communication with the processor (Para 193) and configured to emit visible light (Para 191, 194, and 202), wherein the instructions, when executed, further cause the processor to: in the first mode, control the status indicating device to continuously emit visible light at a first visible wavelength (Para 194-205, the timer should indicate it is in continuous mode), in the second mode, control the status indicating device to emit visible light at a second visible wavelength during the predetermined period of time (Para 194-205); and in the second mode, control the status indicating device to emit visible light at a third visible wavelength after the predetermined period of time (Para 194-205, the display screen will output different colors throughout the process).
Regarding claim 15, Romo discloses the instructions, when executed, further cause the processor to: control the status indicating device to emit visible light at a fourth visible wavelength in response to an error (See Para 205, a red indicator is shown if there is an error in engaging the device).
Regarding claim 16, Romo discloses the one or more sensors (Para 23) comprise infrared sensors (Para 130).
Romo does not disclose passive infrared sensors.
However, Maxik teaches passive infrared sensors (Col. 4, lines 22-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that sensor is a passive infrared sensor as taught by Maxik, in the invention of Romo, in order to detect objects, present in the space (Maxik; Col. 4, lines 22-32).
Regarding claim 17, Romo discloses one or more base members joined to a lower surface of the frame (Figure 3, element 1050 and 1230, see also Para 155) and configured to stabilize the frame in an upright position (Para 155).
Regarding claim 18, Romo discloses the one or more base members (Figure 3, elements 1050) are configured to be affixed to a ground surface by one or more fasteners (Figure 3, elements 1230, see also Para 155).
Regarding claim 19, Romo discloses a portal device for sanitization of objects (Abstract), the portal device comprising: a frame at least partially enclosing a portal space (See Figure 8, the frame comprises all the elements 1580, 1300, 1100, 1200, 1400, and 1480 these comprise linking sections and the panels themselves), wherein the portal space is sized and configured to permit passage of a human therethrough (Figure 8, element 1500 is a sliding panel, so when open, a human can pass through the frame); and one or more irradiating units arranged about the frame (Figure 3, elements 1220, 1320, 1420, and 1520 that are panel faces, that hold light sources), each irradiating unit comprising: one or more ultraviolet (UV) light sources (Figure 3, elements 1060 and Para 142) configured to emit UV light to the portal space (Para 142), one or more sensors configured to detect a presence within the portal space (Para 23), a processor (Para 17), and a non-transitory, computer-readable medium storing instructions (Para 17) that, when executed, cause the processor to: receive one or more presence signals from the one or more sensors indicating the presence within the portal space (Para 23), activate the one or more UV light sources to emit UV light to the portal space (Para 190) for a predetermined period of time (Para 130 and 194), and deactivate the one or more UV light sources after the predetermined period of time (Para 194 and 203).
Romo does not disclose determine, based on the one or more presence signals, whether the presence is a living presence, in response to a determination that the presence is a living presence, activate the one or more UV light sources to emit UV light at a first set of wavelengths to one or more objects in the portal space for a predetermined period of time, in response to a determination that the presence is not a living presence, activate the one or more UV light sources to emit UV light at a second set of wavelengths to the one or more objects in the portal space for the predetermined period of time, and deactivate the one or more UV light sources after the predetermined period of time.
However, Maxik teaches determine, based on the one or more presence signals, whether the presence is a living presence (Col. 4, lines 47-56), in response to a determination that the presence is a living presence, activate the one or more UV light sources to emit UV light at a first set of wavelengths to one or more objects in the portal space for a predetermined period of time (Col. 4, lines 22-32, Col. 6, lines 38-60), in response to a determination that the presence is not a living presence, activate the one or more UV light sources to emit UV light at a second set of wavelengths to the one or more objects in the portal space for the predetermined period of time, and deactivate the one or more UV light sources after the predetermined period of time (Col. 4, lines 22-32, Col. 6, lines 38-60; when a living presence is detected a visible wavelength is emitted and when that living presence is not detected a UV light is activated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the UV light is activated in response to the detection signal as taught by Maxik, in the invention of Romo, in order to determine when the UV light needs to be activated and at what intensity (Maxik; Col. 1, lines 61-67 and Col. 2, lines 1-12, also see Col. 6, lines 38-48).
Regarding claim 20, Romo discloses the one or more sensors (Para 23) comprise infrared sensors (Para 130).
Romo does not disclose passive infrared sensors.
However, Maxik teaches passive infrared sensors (Col. 4, lines 22-32) configured to detect body heat associated with the living presence (Col. 4, lines 22-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that sensor is a passive infrared sensor as taught by Maxik, in the invention of Romo, in order to detect objects, present in the space (Maxik; Col. 4, lines 22-32).
Regarding claim 21, Romo discloses the first set of wavelengths comprises 222 nm (Para 122).
Regarding claim 22, Romo discloses the second set of wavelengths comprises one or more of 254 nm and 265 nm (Para 122).
Regarding claim 23, Romo discloses the second set of wavelengths further comprises 222 nm (Para 122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792